IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

OSCAR A. VILLARREAL,

Plaintiff,
Vv. Civil Action No. 3:19CV447
LEON DIXON, M.D., et al,

Defendants.

MEMORANDUM OPINION

Oscar A. Villarreal, a Virginia inmate proceeding pro se and in forma pauperis, filed this

42 U.S.C. § 1983 action.! The action proceeds on Villarreal’s Particularized Complaint

(“Complaint,” ECF No. 10), wherein he raised the following claims for relief: *

Claim One: Warden Call negligently failed to ensure that “safety mats” were in the
showers in violation of the Fourteenth Amendment.’ (Jd. at 4, 6.)

Claim Two: Warden Call was deliberately indifferent to Villarreal’s broken wrist in
violation of the Eighth Amendment.’ (Jd. at 4, 6-7.)

 

' That statute provides, in pertinent part:

Every person who, under color of any statute ... of any State . . . subjects,
or causes to be subjected, any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983.

The Court employs the pagination assigned by the CM/ECF docketing system to the
parties’ submissions. The Court corrects the spelling, punctuation, and capitalization and omits
the emphasis in quotations from the parties’ submissions.

3 “No State shall . . . deprive any person of life, liberty, or property, without due process
oflaw....” U.S. Const. amend. XIV, § 1.

4 “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and
unusual punishments inflicted.” U.S. Const. amend. VIII.
Claim Three: Dr. Dixon was deliberately indifferent to Villarreal’s broken wrist in
violation of the Eighth Amendment. (/d. at 4, 7.)

Claim Four: (a) OrthoVirginia was deliberately indifferent to Villarreal’s broken wrist
in violation of the Eighth Amendment. (/d. at 4, 8.)
(b) OrthoVirginia acted with negligence in providing medical care for
Villarreal’s broken wrist. (/d.)
By Memorandum Opinion and Order entered on March 3, 2021 the Court dismissed Claims One,
Two, and Three because Villarreal failed to exhaust his administrative remedies with respect to
the those claims. (ECF Nos. 50, 51.) On April 30, 2021, Villarreal filed a motion requesting to
reinstate Claims One, Two, and Three. (ECF No. 52.) Villarreal, however, fails to demonstrate
that the prior dismissal of these claims was in error. Accordingly, the Motion to Reinstate (ECF
No. 52) will be DENIED.

The matter is before the Court on the Motion for Summary Judgment filed by
OrthoVirginia regarding Claims Four (a) and (b).> (ECF No. 41.) Although Villarreal was
granted an extension of time to respond to the Motion for Summary Judgment, he failed to file a
response. For the reasons stated below, the Motion for Summary Judgment will be GRANTED
and the action will be DISMISSED.

I. Summary Judgment Standard

Summary judgment must be rendered “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). The party seeking summary judgment bears the responsibility of informing the

Court of the basis for the motion and identifying the parts of the record which demonstrate the

absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

 

> The Motion for Summary Judgment was accompanied by the appropriate notice
pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).

2
(1986). “[W]here the nonmoving party will bear the burden of proof at trial on a dispositive
issue, a summary judgment motion may properly be made in reliance solely on the pleadings,
depositions, answers to interrogatories, and admissions on file.” /d. at 324 (internal quotation
marks omitted). When the motion is properly supported, the nonmoving party must go beyond
the pleadings and, by citing affidavits or “‘depositions, answers to interrogatories, and
admissions on file,’ designate ‘specific facts showing that there is a genuine issue for trial.’” Jd.
(quoting former Fed. R. Civ. P. 56(c), (e) (1986)).

In reviewing a summary judgment motion, the Court “must draw all justifiable inferences
in favor of the nonmoving party.” United States v. Carolina Transformer Co., 978 F.2d 832, 835
(4th Cir. 1992) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). A mere
“scintilla of evidence,” however, will not preclude summary judgment. Anderson, 477 U.S. at
251 (quoting Improvement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1872)). “[T]here is a
preliminary question for the judge, not whether there is literally no evidence, but whether there is
any upon which a jury could properly proceed to find a verdict for the party . . . upon whom the
onus of proof is imposed.” /d. (quoting Munson, 81 U.S. at 448). Additionally, “Rule 56 does
not impose upon the district court a duty to sift through the record in search of evidence to
support a party’s opposition to summary judgment.” Forsyth v. Barr, 19 F.3d 1527, 1537 (Sth
Cir. 1994) (quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915 n.7 (Sth Cir. 1992)); see
Fed. R. Civ. P. 56(c)(3) (“The court need consider only the cited materials . . . .”).

In support of their Motion for Summary Judgment, OrthoVirginia submitted:
(1) Villarreal’s medical records (ECF No. 42-1); (2) a declaration from Robert B. Rawles, M.D.,
a doctor who is board-certified in Hand Orthopedic Surgery and Orthopedic Surgery by the

American Board of Orthopedic Surgery (“Rawles Decl.,” ECF No. 42-2); (3) a declaration from
John N. Hall, a board-certified orthopedic surgeon (“Hall Dec.,” ECF No. 42-3); and, (4) a letter
sent to Villareal requesting that Villarreal “provide written affirmation that the necessary
certifying expert opinion was obtained” as required by section 8.01—20.1 of the Code of Virginia.
(ECF No. 42-4).

Villarreal’s failure to present any evidence to counter the Motion for Summary Judgment
or file an opposition to the Motion for Summary Judgment permits the Court to rely solely on
OrthoVirginia’s material submitted in support of its Motion for Summary Judgment. See
Forsyth, 19 F.3d at 1537; Fed. R. Civ. P. 56(c)(3).

In light of the foregoing principles and submissions, the following facts are established
for the purposes of the Motion for Summary Judgment. All permissible inferences are drawn in
favor of Villarreal.

II. Summary of Relevant Facts

A. Villarreal’s Medical Care

On October 29, 2018, while confined at Nottoway Correctional Center (“NCC”),
Villarreal fell and broke his wrist. (ECF No. 10, at 4~5.) Villarreal received treatment for his
wrist at NCC, including a splint. (ECF No. 42-1, at 4.)

On November 16, 2018, NCC staff transported Villarreal to OrthoVirginia where he was
evaluated by Dr. Rawles. (/d. at 3-5.) During this visit, Dr. Rawles ordered another x-ray which
reflected that Villarreal had a “mildly displaced extra-articular distal radius fracture.” (Id. at 5.)
Dr. Rawles also examined Villarreal’s wrist to determine his pain and range of motion. (/d.
at 4.) Dr. Rawles determined that Villarreal’s “best chance of recovery, with minimal risk of

complications and excessive discomfort, was through placing him in a cast while continuing to
monitor his distal radius fracture’s healing.” (Rawles Decl. ] 7.) Dr. Rawles placed Villarreal’s
right wrist in a fiberglass cast and ordered a follow-up visit in four weeks. (ECF No. 42-1, at 5.)

On December 14, 2018, Villarreal returned to OrthoVirginia for his follow-up
appointment. (ECF No. 42-1, at 8-10.) Villarreal complained of continuing pain. (/d. at 9.)
Dr. Rawles ordered additional x-rays which showed “increased tilt of his distal radius fracture.”
(id. at 10.) Based on an examination of the x-ray and his own training, Dr. Rawles “determined
that surgery was appropriate to obtain optimal healing and functionality, while mitigating
discomfort.” (Rawles Decl. § 8.)

On December 28, 2018, Dr. Rawles “performed an open reduction internal fixation of
[Villarreal’s] right distal radius fracture. This procedure was successful, with no complications.”
(id. 9.) In the ensuing months, Villarreal was returned to OrthoVirginia on multiple occasions
for follow-up appointments and therapy. (ECF No. 42-1, at 18-51.)

After [Villarreal] returned to OrthoVirginia for his post-surgical follow-ups

on January 4 and February 1, 2020, he began occupational therapy for use of his

right hand and wrist. [Dr. Rawles] continued to monitor [Villarreal’s] progress

while he underwent therapy. And, on March 18, 2020, [Dr. Rawles] determined

that [Villarreal] no longer required occupational therapy based on his most recent

x-Tays, increased functionality, and decreased pain.
(Rawls Decl. ¥ 10.)

B. OrthoVirginia’s Policies®

Dr. Rawles swears that:

OrthoVirginia’s goal has always been to optimize the musculoskeletal
outcomes for all patients under their individual circumstances.
As a matter of practice, this goal is no different for inmates, even though

their circumstances may diverge substantially from those of the general public. For
example, in cooperation with the administrators at NCC, we schedule inmate

 

° In his Complaint, Villarreal alleged that “Ortho Virginia has a different standard of care
for patients who are prisoners.” (Compl. 8.) Villarreal contends that Ortho Virginia has a policy
of “indifference” to its patients who are prisoners. (/d.)

5
appointments with prison personnel, whereas patients drawn from the public can

schedule their own appointments. Also, certain rehabilitation exercises may be

tailored to the security limitations on inmates that arise from the policies at NCC.

Ortho Virginia’s practice has been to make reasonable adjustments based on these

circumstances in order to deliver the best outcomes for its incarcerated patients.

This practice was in effect during the relevant times of this action.
(Rawles Decl. ff 13, 14 (paragraph numbers omitted).) Consistent with this practice, Dr. Rawles
swears that he never denied Villarreal any care that he believed was necessary to address
Villarreal’s wrist fracture. (/d. 9 15.)

C. Villarreal’s Failure to Provide Certification

By letter dated January 27, 2020, defendant Ortho Virginia requested that Villarreal
“provide written affirmation that the necessary certifying expert opinion was obtained at the time
of service of the Complaint” as required by section 8.01—20.1 of the Code of Virginia. (ECF
No. 42-4, 2.) Villarreal did not respond to this request. (ECF No. 42, at 8.)

III. Analysis

The Court will grant summary judgment to OrthoVirginia on Claim Four (a) because
Villareal does not demonstrate that any OrthoVirginia employee acted with deliberate
indifference to his wrist injury. The Court will also grant summary judgment to OrthoVirginia
on Claim Four (b) because Villareal has not satisfied the procedural requirements of the Virginia
Medical Malpractice Act or otherwise shown that his case does not require expert certification
pursuant to that Act.

A. Eighth Amendment Claim

To survive a motion for summary judgment on an Eighth Amendment claim, a plaintiff
must demonstrate: (1) that objectively the deprivation suffered or harm inflicted was

sufficiently serious,’ and (2) that subjectively the prison officials acted with a ‘sufficiently

culpable state of mind.’” Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998) (quoting
Wilson v. Seiter, 501 U.S. 294, 298 (1991)). A medical need is “serious” if it “has been
diagnosed by a physician as mandating treatment or one that is so obvious that even a lay person
would easily recognize the necessity for a doctor’s attention.” ko v. Shreve, 535 F.3d 225, 241
(4th Cir. 2008) (quoting Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)); see Webb v.
Hamidullah, 281 F. App’x 159, 165 (4th Cir. 2008) (citing Ramos v. Lamm, 639 F.2d 559, 575
(10th Cir. 1980)).

The subjective prong of an Eighth Amendment claim requires the plaintiff to demonstrate
that a particular defendant actually knew of and disregarded a substantial risk of serious harm to
his or her person. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). “Deliberate indifference is
a very high standard—a showing of mere negligence will not meet it.” Grayson v. Peed, 195
F.3d 692, 695 (4th Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)).

[A] prison official cannot be found liable under the Eighth Amendment for denying

an inmate humane conditions of confinement unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.

Farmer, 511 U.S. at 837. Farmer teaches “that general knowledge of facts creating a substantial
risk of harm is not enough. The prison official must also draw the inference between those
general facts and the specific risk of harm confronting the inmate.” Johnson, 145 F.3d at 168
(citing Farmer, 511 U.S. at 837). Thus, to survive a motion for summary judgment under the
deliberate indifference standard, a plaintiff “must show that the official in question subjectively
recognized a substantial risk of harm. . . . [and] that the official in question subjectively
recognized that his or her actions were ‘inappropriate in light of that risk.’”” Parrish ex rel. Lee

v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004) (quoting Rich v. Bruce, 129 F.3d 336, 340 n.2

(4th Cir. 1997).
In evaluating a prisoner’s complaint regarding medical care, the Court is mindful that
“society does not expect that prisoners will have unqualified access to health care” or to the
medical treatment of their choosing. Hudson v. McMillian, 503 U.S. 1, 9 (1992) (citing Estelle,
429 U.S. at 103-04). Absent exceptional circumstances, an inmate’s disagreement with medical
personnel with respect to a course of treatment is insufficient to state a cognizable constitutional
claim. See Wright, 766 F.2d at 849 (citing Gittlemacker v. Prasse, 428 F.2d 1, 6 (3d Cir. 1970)).

When Congress enacted 42 U.S.C. § 1983, it did not intend to impose liability upon a
corporation every time one of its employees violated a person’s constitutional rights. See Burton
v. Youth Servs. Int'l, Inc., 176 F.R.D. 517, 520 (D. Md. 1997) (citations omitted). Rather, a
private corporation, such as OrthoVirginia, “is liable under § 1983 only when an official policy
or custom of the corporation causes the alleged deprivation of federal rights.” Austin v.
Paramount Parks, Inc., 195 F.3d 715, 728 (4th Cir. 1999) (citations omitted). A policy or
custom for which a [corporation] may be held liable can arise in four ways: (1) through an
express policy, such as a written ordinance or regulation; (2) through the decisions of a person
with final policymaking authority; (3) through an omission, such as a failure to properly train
officers, that “manifest[s] deliberate indifference to the rights of citizens”; or, (4) through a
practice that is so “persistent and widespread” as to constitute a “custom or usage with the force
of law.” Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (second alteration in original)
(quoting Carter v. Morris, 164 F.3d 215, 217 (4th Cir. 1999)). Additionally, “at the summary
judgment stage, a Section 1983 plaintiff must offer sufficient evidence to support a finding that
an ‘affirmative causal link’ exists between the alleged custom or policy and the complained of
injury.” Brown v. Mitchell, 327 F. Supp. 2d 615, 636 (E.D. Va. 2004) (quoting Carter, 164 F.3d

at 221).
Villarreal fails to demonstrate that any employee of OrthoVirginia acted with deliberate
indifference to his wrist injury. Indeed, the evidence before the Court reveals that Ortho Virginia,
through its employees, provided medically reasonable care for Villarreal’s wrist injury. More to
the point, there is no evidence that any official policy or custom of OrthoVirginia resulted in a
deprivation of Villarreal’s Eighth Amendment right to constitutionally adequate medical care.
See Austin, 195 F.3d at 728 (citing cases). Accordingly, Claim Four (a) will be DISMISSED.

B. Negligence, Medical Malpractice

The Virginia Medical Malpractice Act (““WMMA”) governs Villarreal’s assertion about
the negligent provision of medical care in Claim Four (b). Zupko v. United States, No.
3:18CV493, 2020 WL 6064955, at *14 (E.D. Va. Oct. 14, 2020) (citations omitted), aff'd, 837 F.
App’x 236 (4th Cir. 2021). The VMMA requires that, prior to serving the defendant, a party
alleging medical malpractice must obtain an expert certification of merit indicating that the
defendant “deviated from the applicable standard of care and the deviation was a proximate

cause of the injuries claimed.” Va. Code Ann. § 8.01-20.1.’ Virginia defines malpractice as

 

7 Specifically, Va. Code Ann. § 8.01-20.1 states as follows:

Every motion for judgment, counter claim, or third party claim in a medical
malpractice action, at the time the plaintiff requests service of process upon a
defendant . . . shall be deemed a certification that the plaintiff has obtained from an
expert witness .. . a written opinion signed by the expert witness that, based upon

a reasonable understanding of the facts, the defendant . . . deviated from the
applicable standard of care and the deviation was a proximate cause of the injuries
claimed. ...

Upon written request of any defendant, the plaintiff shall, within 10
business days after receipt of such request, provide the defendant with a
certification form that affirms that the plaintiff had obtained the necessary
certifying expert opinion at the time service was requested or affirms that the
plaintiff did not need to obtain a certifying expert witness opinion. If the plaintiff
did not obtain a necessary certifying expert opinion at the time the plaintiff

9
follows: ““Malpractice’ means any tort action or breach of contract action for personal injuries
or wrongful death, based on health care or professional services rendered, or which should have
been rendered, by a health care provider, to a patient.” Va. Code Ann. § 8.01—581.1 (emphasis
added).

If a plaintiff fails to obtain a necessary certifying expert opinion at the time the plaintiff
requested service, “the court shall impose sanctions . . . and may dismiss the case with
prejudice.” Va. Code Ann. § 8.01-20.1; see Parker v. United States, 475 F. Supp. 2d 594, 596—
97 (E.D. Va. 2007) (citations omitted). The VMMA provides a limited exception to the
certification requirement where expert certification is excused “if the plaintiff, in good faith,
alleges a medical malpractice action that asserts a theory of liability where expert testimony is
unnecessary because the alleged act of negligence clearly lies within the range of the jury’s
common knowledge and experience.” Va. Code Ann. § 8.01-20.1. This exception “applies only
in ‘rare instances’ because only rarely do the alleged acts of medical negligence fall within the
range of a jury’s or factfinder’s common knowledge and experience.” Parker, 475 F. Supp. 2d at
597 (footnotes omitted) (quoting Beverly Enter.-Va., Inc. v. Nichols, 441 §.E.2d 1, 3 (Va. 1994));
see Keitz v. Unnamed Sponsors of Cocaine Research Study, 510 F. App’x 254, 255-56 (4th Cir.
2013); James v. United States, 143 F. Supp. 3d 392, 396 (E.D. Va. 2015) (“The exception to the
certificate of merit requirement applies only in rare circumstances, such as when a foreign object

is left in a patient’s body.” (citing Easterling v. Walton, 156 S.E.2d 787, 790-91 (Va. 1967))).

 

requested service of process on a defendant as required under this section, the court
shall impose sanctions . . . and may dismiss the case with prejudice.

Id.

10
Here, Villarreal failed to respond to OrthoVirginia’s request for expert certification.
Further, Villarreal fails to “establish that this case is one of those ‘rare instances’ where the
alleged acts of medical negligence fall within a factfinder’s common knowledge and
experience.” Parker, 475 F. Supp. 2d at 597. Specifically, Villarreal fails to demonstrate that it
would fall within a factfinder’s common knowledge that the splinting, casting, and subsequent
surgery of his wrist “deviated from the applicable standard of care, and that [any] delay was the
proximate cause of his allegedly permanent damage.” Bond, 2008 WL 4774004, at *3.
Accordingly, Claim Four (b) will be DISMISSED.

IV. Conclusion

The Motion to Reinstate (ECF No. 52) will be DENIED. The Motion for Summary
Judgment (ECF No. 41) will be GRANTED. Villareal also requests injunctive relief for
“preventing retaliation.” (Compl. 5.) Villareal fails to demonstrate that Ortho Virginia or any
defendant has or will retaliate against him. Accordingly, no action will be taken on this request
for relief. Claims Four (a) and Four (b) will be DISMISSED. The action will be DISMISSED.

An appropriate Order will accompany this Memorandum Opinion.

él LO
M. Hannah al

United States District Judge
Date: V | 36] 202|
Richmond, Virginia

lf
